OPINION
This court received a petition for mandamus filed by relator, Rodney A. Hicks, on February 2, 1999. 6th Dist.Loc.App.R. 6 provides, in pertinent part: "An original action, other than habeas corpus, shall be instituted by the filing of an original and three copies of a complaint. The petitioner or relator shall also filea praecipe directing the clerk of the court of appeals to serve acopy of the complaint on each other party at the addresses listedin the praecipe." (Emphasis added). No praecipe was filed by relator. Accordingly, this court orders that the petition for mandamus is dismissed for failure to comply with 6th Dist.Loc.App.R. 6. Costs assessed to relator.
PETITION DISMISSED.
Peter M. Handwork, P.J.
James R. Sherck, J.
Richard W. Knepper, J.
CONCUR.